This matter comes before us on motion to dismiss the appeal of Florence Harvey Harris. The suit is one by the employer to adjust compensation, and Florence Harvey Harris is one of the claimants. From a judgment below the said claimant and others appealed.
Motion of this appellant for appeal was granted in open court on August 2, 1935. The appeal was made returnable to this court on August 26, 1935. No appeal bond was required in the order and none has been filed. No transcript was filed here until September 28, 1935. On that day a transcript of appeal was lodged apparently in connection with the appeal of other appellants.
Obviously, the appeal of Florence Harvey Harris must be dismissed, since she filed no appeal bond and since no transcript was lodged until more than a month after the return day.
It is ordered, adjudged, and decreed that the appeal of Florence Harvey Harris be, and it is, dismissed at her cost.
Appeal dismissed.